Citation Nr: 0011960	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-15 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, diagnosed as a panic disorder without agoraphobia.  

2.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1958.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between any acquired psychiatric disorders, including a panic 
disorder without agoraphobia, and any incident of the 
veteran's active service.  

2.  There is no medical evidence linking a personality 
disorder to service. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a nervous 
condition, diagnosed as a panic disorder without agoraphobia, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for a 
personality disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran contends that he incurred a psychiatric disorder 
in service.  Essentially, the veteran maintains that he felt 
extreme panic and anxiety upon his enlistment into service, 
and that he experienced such symptoms throughout his active 
service.  The veteran maintains that he did not report his 
alleged psychiatric problems to the proper authorities or 
otherwise seek treatment because he feared being either 
locked up or given some sort of substandard discharge.  

The veteran's service medical records are completely negative 
for any indication of a psychiatric disorder.  In support of 
his claim for service connection, the veteran submitted VA 
treatment records dating from January 1985 through June 1997.  
These records generally show that the veteran was treated for 
variously diagnosed panic disorders, anxiety, depression and 
related problems throughout this period.  The records fail to 
contain any medical opinion suggesting that the veteran's 
variously diagnosed psychiatric disorders had been incurred 
in service.  The veteran also indicated that he had received 
treatment from other private physicians, but that he was 
either unable to contact these physicians or their records 
were otherwise unavailable.  

Mention is made of the veteran's active service in a November 
1985 treatment record.  At the time of that entry, the 
veteran was noted to be a cemetery lot salesman, and that he 
felt that he had to "fight to live."  He indicated that he 
had experienced panic symptomatology in 1955 when he enlisted 
in the Army, and that he was "terrified" throughout his 
basic training, but that such feelings had "eased up" after 
several months.  No medical opinion regarding the etiology of 
the veteran's current symptoms was offered at that time.  

In November 1995 the veteran provided a medical history of 
panic disorder dating back to 1955, and the assessment was 
that of panic disorder with a parenthetical comment, "since 
1955."  The comment of the health care provider in this 
respect, which is devoid of any indication that it was 
premised upon a review of the veteran's medica records, 
appears to be no more than a recitation of a history provided 
by the veteran.  A recitation of a history provided by the 
veteran to the physician is no more compelling than a 
statement by the veteran himself.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The November 1995 entry, 
therefore, is not a substitute for a medical opinion linking 
a current disability to service.  

The veteran underwent a VA rating examination in September 
1997.  The report of that examination shows that he indicated 
that he had experienced panic-related symptoms throughout his 
active service, but that he had only reported these feelings 
to the chaplain.  For reasons noted above, the veteran 
reported that he was too embarrassed or ashamed to have 
sought medical treatment for his problems.  The veteran also 
indicated that his recruiter changed his prospective military 
occupational specialty (MOS) from paratrooper to 
quartermaster after expressing his misgivings regarding the 
prospective duties and training inherent in paratroop units.  
The examiner noted the veteran's symptoms of anxiety and 
panic, and also observed that the veteran took a variety of 
medication.  The examiner concluded with a diagnosis of Axis 
I panic disorder, without agoraphobia, moderate.  He did not 
offer any opinion suggesting that the veteran's diagnosed 
panic disorder had been incurred in service.  

In April 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that his 
diagnosed panic disorder had been incurred in service.  The 
veteran testified that he had never experienced psychiatric 
problems of any sort prior to service.  However, he indicated 
that about the time of his enlistment and his conversations 
with his recruiter, he developed anxiety over the prospect of 
the length of his enlistment and over the prospect of being 
sent for paratrooper training.  He indicated that he began to 
drink in service to medicate himself, but that he did not 
realize that he was "medicating" his anxiety feelings at 
that time.  According to the veteran, he wanted to attempt 
suicide, but did not follow through on these ideas.  In 
addition, he testified that he had been too "ashamed" to 
seek proper treatment for his alleged problems.  The veteran 
stated that he went to see the chaplain, but that he was 
afraid to seek medical treatment for fear of "being kicked 
out of the service."  The veteran testified that he 
continued to experience panic and anxiety to increasing 
degrees of severity following his discharge from service.  He 
indicated that he initially sought treatment for his problems 
at the Danville VA Medical Center (VAMC) after losing a job 
as a sales manager in Danville.  He later testified that he 
initially sought treatment from a private physician in 
Kankakee at some point between 1965 and 1971, but that he 
could not recall the name of the doctor because he drank 
heavily during that period.  He indicated that he was first 
seen at the Danville VAMC in 1985.  

The Board has evaluated the above-discussed evidence, and 
concludes that the veteran's claims are not well grounded.  
The Board acknowledges that the veteran claims to have been 
terrified from the moment he entered service to the present 
time, and that he is currently diagnosed with a panic 
disorder without agoraphobia, as well as with anxiety and 
depression.  However, the available medical records fail to 
contain any medical opinion establishing the required nexus 
or link between his diagnosed psychiatric disorders and any 
incident of his active service.  

The veteran testified that he was too ashamed or embarrassed 
to seek treatment for or to report his psychiatric problems 
in service, and his service medical records are completely 
negative for any indication or complaint of a psychiatric 
disorder.  Further, while the veteran testified that he first 
sought psychiatric treatment as early as 1965, he was either 
unable to recall the names of his treating private 
physicians, or the treating physicians could not be contacted 
or their records were unavailable.  The earliest documented 
treatment of record for a psychiatric disorder was dated in 
1985.  In November 1985, the veteran reported that he had 
felt similar feelings of panic during his basic training, but 
that these feelings had subsided within a few months.  

Likewise, the report of the September 1997 VA rating 
examination shows that the veteran suffers from a panic 
disorder without agoraphobia, and notes the veteran's self-
reported history of service incurrence.  However, while 
showing that the veteran does have a present disability with 
respect to his diagnosed panic disorder, the examination 
report fails to contain any opinion with respect to the 
etiology of that disorder.  The Board also recognizes that 
the veteran was diagnosed with an Axis II personality 
disorder, and that he had claimed entitlement to service 
connection for that personality disorder.  However, the Board 
notes that personality disorders are considered to be 
congenital or developmental defects under the applicable 
regulations, and are not considered disabilities for VA 
benefits purposes.  See 38 C.F.R. § 3.303(c) (1999).  
Furthermore, there is no medical opinion suggesting that a 
personality disorder was aggravated during service or 
otherwise linking the veteran's personality disorder to 
service.    

None of the medical evidence submitted contains any medical 
opinion that the veteran's psychiatric disorders, however 
diagnosed, were incurred in service.  Despite the veteran's 
testimony of April 1998, there is no record of any treatment 
or continuity of symptomatology prior to 1985, some 27 years 
following the veteran's discharge from service in 1958.  See 
Savage, supra.  Therefore, absent medical evidence of a nexus 
or link between the veteran's diagnosed panic disorder 
without agoraphobia and his active service, the Board finds 
his claim for service connection to be not well grounded.  

Further, lay statements and testimony by the veteran that his 
currently diagnosed panic disorder without agoraphobia was 
incurred in service do not constitute medical evidence.  As a 
lay person, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  What is missing in this case, 
is an opinion by a medical professional that the veteran 
currently suffers from a psychiatric disorder that was 
incurred in service.  Absent such an opinion, the veteran's 
claim is not well grounded and is therefore denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
psychiatric disorder, variously diagnosed as a panic disorder 
without agoraphobia.  The Board has not been made aware of 
any additional medical evidence which is available which 
could serve to well ground the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for a 
psychiatric disorder, variously diagnosed as a panic disorder 
without agoraphobia.  

ORDER

Service connection for a nervous condition, diagnosed as a 
panic disorder without agoraphobia, is denied.  

Service connection for a personality disorder is denied.  



		
	RALPH G. STIEHM
	Acting Member, Board of Veterans' Appeals



 

